MANN, Judge.
Peaslee sued Akers for damage caused to an expensive machine shipped from Connecticut to Florida. The trial judge resolved the conflicting testimony in finding that Peaslee’s agent had loaded the equipment into Akers’ trailer, but that it was loaded in a way likely to result in damage and that the improper loading was or should have been known to Akers prior to the placement of its seal on the trailer and haulage southward. A proper restraint in the appellate judiciary compels us to accept the factual findings, adequately supported by the record, as the trial judge *499made them, and the law he applied is ■unexceptionable. See United States v. Savage Truck Line, Inc., 209 F.2d 442, 44 A.L.R.2d 984 (4th Cir. 1953), cert. den. 347 U.S. 952, 74 S.Ct. 677, 98 L.Ed 1098 (1954), 44 A.L.R.2d 984, and the annotation at 44 A.L.R.2d 993.
Affirmed.
LILES, C. J., and PIERCE, J., concur.